                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 BID PROTEST

AMAZON WEB SERVICES, INC.,                        )
                                                  )
               Plaintiff,                         )
                                                  )
               v.                                 )             No. 19-1796C
                                                  )    (Judge Patricia E. Campbell-Smith)
THE UNITED STATES,                                )
                                                  )
               Defendant,                         )
                                                  )
       and                                        )
                                                  )
MICROSOFT CORPORATION,                            )
                                                  )
               Defendant-Intervenor.              )

                  DEFENDANT’S UNOPPOSED MOTION FOR LEAVE
                  TO FILE THE SEALED ADMINISTRATIVE RECORD
                VIA HARD DRIVE OR, IN THE ALTERNATIVE, VIA DVD

       Pursuant Rules 7(b) and Appendix E of the Rules of the United States Court of Federal

Claims (RCFC), defendant, the United States, respectfully requests leave to file the sealed

administrative record on a secure, portable, external hard drive connected via Universal Serial

Bus (USB) or, in the alternative, on a series of Digital Versatile Discs (DVDs). Pursuant to the

Court’s order dated December 13, 2019, the administrative record is due on January 3, 2020.

Counsel for plaintiff, Amazon Web Services, Inc. (AWS), indicated on December 26, 2019, that

AWS does not oppose this motion. Counsel for defendant-intervenor, Microsoft Corporation,

indicated on December 26, 2019, that Microsoft does not oppose this motion.

       Good cause exists to grant this motion. As we have previously notified the Court and the

parties, the administrative record in this case is extraordinarily voluminous, consisting of

hundreds of individual documents, over 200,000 pages, and over 100 gigabytes of data,

including a large quantity of multimedia files. The record comprises a variety of file types and
sizes, many of which present significant challenges in processing, preparing and, we anticipate,

filing and transmitting the record to the Court and to the parties.

       The challenges in filing and transmitting the administrative record fall broadly into two

categories. First, included in the record are a number of video files, many of them extremely

large, with the largest of measuring over 12 gigabytes for an individual video file. This size

renders the documents very difficult to transfer. We have contacted the Court’s CM/ECF

helpdesk regarding the filing of .mp4 and .mov video files, and were informed that these files

cannot be uploaded into the CM/ECF system. Moreover, many of these files far exceed the size

limits of the CM/ECF system. Even a DVD cannot hold some of these files – the 12 gigabyte

file, for one example, will itself not fit on a single DVD. Breaking up the file to fit on multiple

DVDs risks loss of data in the process. As discussed further below, the most efficient method of

filing these documents, as well as the method least likely to lead to the loss of data, is to file the

complete administrative record via external hard drive.

       Second, unfortunately the logistical challenges in filing the administrative record are not

limited to the video files alone. Even without the video content, the record comprises several

hundred individual Portable Document Format (PDF) files. At least 16 of these files exceed – in

some cases dramatically – the current maximum limit for a single PDF file for the Court’s

electronic filing (CM/ECF) system, set at 50 megabytes. CM/ECF File Size Limit Increased to

50 MB, U.S. Court of Federal Claims, available at https://www.uscfc.uscourts.gov/node/2892.

One file, for example, consumes almost 700 megabytes. Uploading this file to the CM/ECF

system would require breaking it into at least 14 separate files, which risks loss of data and, at a



                                                   2
minimum, is less efficient and potentially makes viewing the record more difficult and time-

consuming.

       Given the need to break up these large files and the sheer quantity of documents to

upload, we would have to file the record across a number of separate docket entries. We would

either have to upload approximately several hundred separate PDF documents, or attempt to

combine the files that are less than 50 megabytes to reduce that total number of uploads, each of

which brings additional opportunity for the system to crash.

       Even if the Court were to permit us to file the individual files exceeding 50 megabytes on

DVD, combining the hundreds of remaining files that are less than 50 megabytes into 50-

megabyte PDF files poses its own challenges. Adobe Acrobat, the software we use to process

and combine PDFs, does not consistently handle more than several dozen PDFs at one time

without hanging or crashing. Thus, although Acrobat allows one to split a PDF into smaller files

of a specified size, it cannot combine several hundred files at one time without crashing. We

have tried several different ways to create 50-megabyte files for more efficient filing, all without

success thus far. Even adding pagination to many of the voluminous PDFs, which contain

resource-intensive graphics and layouts, has presented challenges.

       Additionally, the combined size of the files presents problems for electronic filing. The

PDF files alone comprise several gigabytes of data. Even if we could easily combine many

smaller PDF files into files just under the 50 megabyte limit for individual files – and, as we

explain above, we have not been able to do so successfully or efficiently – that would still

represent dozens of separate PDFs. Uploading that many large PDFs to CM/ECF can be

problematic. The Court’s website notes that “[w]hen uploading the attachments, if you

                                                 3
experience delays or failure, add fewer attachments to complete the filing and then include the

remainder of the attachments in a supplemental filing.” CM/ECF FAQ, U.S. Court of Federal

Claims, available at www.uscfc.uscourts.gov/cmecf-faq#PDF.1

       Moreover, PDF files often contain links, bookmarks, and other digital artifacts that cause

problems when uploading those files to CM/ECF. As the Federal Circuit’s Electronic Filing

Procedures manual explains, “[w]hen uploading a document to CM/ECF, the system checks for

whether the document contains encryption, scripts, links, form fields, or executables. The

system will not accept any files with these items.” See Electronic Filing Procedures, Clerk’s

Office, U.S. Court of Appeals for the Federal Circuit 29 (Oct. 2019, ver. 2.4), available at

www.cafc.uscourts.gov/sites/default/files/cmecf/ElectronicFilingProcedures.pdf. To overcome

this, “users must lock or ‘flatten’ the PDF document before filing.” Id. (“To flatten a PDF

document, print the document as a PDF and then save the document.”). Many of the

administrative record documents here contain such information, including links, attachments,

and bookmarks. Printing all of the PDF files to “flatten” them would require significant time and

resources.2 And, for the reasons explained above, combining all the separate PDFs into several

volumes for flattening has not proved to be efficient, because of the propensity for Acrobat to

crash when dealing with large files such as those that comprise the administrative record.


   1
     As late as 2016, the Court’s Appendix E limited the number of files that may constitute a
single filing to 11 (i.e., the main document and 10 attachments). The Clerk’s office recently
indicated to us, in connection with the record we filed in a series of very large consolidated
protests, that, although there is now no theoretical limit on the number of attachments that may
be submitted, the CM/ECF system starts to slow down and “time-out” if trying to add large
numbers of attachments.
   2
     Flattening the documents also removes bookmarks that may otherwise be helpful in
navigating these voluminous PDFs.
                                              4
       Filing the administrative record on an external hard drive instead of via the CM/ECF

system will greatly alleviate the logistical challenges described above, and is the most efficient

method of filing the record. Moreover, this method will allow files to remain intact, eliminating

the chance of inadvertent data loss in the processing of files for upload to the CM/ECF system.

Additionally, filing the administrative record on a hard drive will make the record easier to

navigate and review for the Court and the parties. Documents can be organized neatly and

sequentially by tab number, rather than filing combined PDF files that span multiple tabs and, at

times, start and stop mid-tab, as the alternative approach may necessitate. The United States

intends to sequentially Bates stamp all documents in the administrative record (excluding video

files), making reference to the Bates-stamped page number simple and consistent.

       Additionally, the hard drive the United States proposes to use, Ironkey model H100, is

compliant with the Federal Information Processing Standards (FIPS) 140-2, with level 3

validation. The drive features AES 256-bit encryption to provide additional security, yet does

not require the installation of drivers or other software to access the data loaded onto the drive.

       Although not as efficient as an external hard drive, which would allow filing of the entire

administrative record undivided, filing by DVD would retain most of the benefits of the

approach described in the previous two paragraphs. We estimate that over 20 DVDs will be

necessary to contain the entire administrative record, and this approach will require dividing the

record among these DVDs. The majority of the record – excluding the video files – can fit on

one DVD, however. The video files can be separated onto the remaining DVDs. In the event

that the Court is unable to accept a filing via external hard drive, we respectfully request that

filing of the administrative record via a series of DVDs be permitted instead.

                                                  5
       Finally, we note that we intend to file, as part of the administrative record in this case, the

administrative record filed in an earlier, though largely unrelated, protest of the same

procurement, Oracle America, Inc. v. United States, No. 18-1880C. Many of the documents in

the administrative record of the challenged decisions in that case are part of the administrative

record of the Department of Defense’s decision to award the Joint Enterprise Defense

Infrastructure (JEDI) contract to Microsoft, the decision that is challenged here. Although many

other documents that were part of the administrative record in Oracle were not developed and

considered as part of the decision to award the JEDI contract to Microsoft, in and abundance of

caution and consistent with our effort to produce a fulsome record, we intend to include the

administrative record filed in Oracle, as contemplated in subparagraph (u) of the non-binding list

of potential contents of an administrative record contained at Appendix C, paragraph 22 of the

Court’s rules.3 Parts of the Oracle administrative record, which was filed on DVD, are protected

pursuant to a protective order issued by this Court in that case, and are marked as such. COFC


   3
      Although we intend to file the Oracle administrative record in this case, we do not intend to
file the entire Oracle trial court record in this case, e.g., briefs, scheduling orders, etc. To the
extent that the Court reads subparagraph (u) to require that the Oracle trial court record be part
of the administrative record in this case, we note that, except for the administrative record, the
judicial record of the proceedings in Oracle is already contained in the Court’s CM/ECF
system. Furthermore, several of the documents on file in that case remain under seal and subject
to the terms of a protective order to which certain parties and counsel in this case are not
admitted. To the extent that the Court directs that we nevertheless include a reflection of the
judicial record within our administrative record, we propose to file the docket sheet, rather than
refiling the entire record of the proceedings before the Court.

Finally, we note that certain documents were added to the Oracle administrative record later in
the proceedings, pursuant to a Court order, by dint of having been attached to the parties’ briefs
in the case. Oracle America, Inc. v. United States, No. 18-1880C, ECF No. 76 at ¶ 4. As with
the rest of the trial court record described above, because those materials are already contained in
the Court’s CM/ECF system, we do not intend to include them again here in the administrative
record. See Oracle America, Inc. v. United States, No. 18-1880C, ECF Nos. 84, 90, 92, 95, 97.
                                                  6
No. 18-1880C, ECF No. 9. We intend to file those documents under the protection of this

Court’s protective order issued in this case (ECF No. 18), as part of the administrative record of

this matter.

        For these reasons, the United States respectfully requests that the Court grant this

unopposed motion for leave to file the administrative record on an external hard drive or, in the

alternative, on a series of DVDs.

                                                 Respectfully submitted,

                                                 JOSEPH H. HUNT
                                                 Assistant Attorney General

                                                 ROBERT E. KIRSCHMAN, JR.
                                                 Director

                                                 s/ Patricia M. McCarthy
                                                 PATRICIA M. MCCARTHY
OF COUNSEL:                                      Assistant Director

MICHAEL G. ANDERSON                              s/ Anthony F. Schiavetti
BENJAMIN M. DILIBERTO                            ANTHONY F. SCHIAVETTI
Assistant General Counsel                        RETA E. BEZAK
Washington Headquarters Service &                Trial Attorneys
Pentagon Force Protection Agency                 U.S. Department of Justice
Office of General Counsel                        Civil Division
Department of Defense                            Commercial Litigation Branch
                                                 PO Box 480
TYLER J. MULLEN                                  Ben Franklin Station
CCPO Legal Advisor                               Washington, D.C. 20044
Assistant General Counsel                        Tel: (202) 305-7572
Defense Information Systems Agency               Fax: (202) 305-1571
Office of the General Counsel                    anthony.f.schiavetti@usdoj.gov

December 27, 2019                                Attorneys for Defendant




                                                 7
